*296Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David M. Mattis seeks to appeal the district court’s order remanding the underlying foreclosure action to North Carolina state court. We dismiss the appeal for lack of jurisdiction.
Subject to exceptions not applicable here, “fa]n order remanding a case to the State court from which it was removed is not reviewable on appeal or otherwise.” 28 U.S.C. § 1447(d) (2012); see E.D. ex rel. Darcy v. Pfizer, Inc., 722 F.3d 574, 581-83 (4th Cir.2013). Because the district court’s order does not fall within any of the exceptions provided by § 1447, the order is not appealable. We therefore dismiss the appeal.
We dispense with oral argument because the facts and legal contentions are adequately presented in the material before this court and argument would not aid the decisional process.

DISMISSED.